Citation Nr: 1217320	
Decision Date: 05/15/12    Archive Date: 05/24/12

DOCKET NO.  08-16 556A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an effective date earlier than February 2, 2006, for the grant of service connection for Osgood-Schlatter's disease of the right knee.  

2.  Whether new and material evidence has been received to reopen a claim for service connection for lumbar spine disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel



INTRODUCTION

The Veteran had active military service from July 1974 to February 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2007 and April 2009 rating determinations of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Indianapolis, Indiana.

The Board initially notes that in response to his disagreement with a March 2009 rating action, the Veteran was provided with a statement of the case in April 2010 addressing the following issues:  service connection for a disorder manifested by balance problems, bilateral hand disability; bilateral thigh disability; and entitlement to a compensable evaluation for hearing loss.  The Veteran has not thereafter specifically indicated that he was seeking further appellate review of those issues.

Following the above statement of the case, the Veteran was issued a statement of the case addressing the issues listed on the title page of this action.  Thereafter, in July 2010, the Veteran submitted a VA Form 9 on which he checked the box indicating that he was appealing all issued listed on "the" statement of the case.  On this form, however, he only presented argument as to the two matters listed on the title page.  

The Board is aware that when presented with a similar situation, the United States Court of Appeals for Veterans Claims (Court) held that the VA Form 9 covered all issues listed in the statement of the case.  The Board finds, however, that there are material distinctions in this case that warrant limiting the issues on appeal to two.  First, the VA Form 9 was not timely filed as to the referenced four issues; it was only timely as to the two listed on the title page.  Second, the Veteran and his representative have been remarkably consistent in focusing on just the two issues listed on the title page.  Based on the above, the Board finds that the VA Form 9 submitted by the Veteran in July 2010 was not referring to the April 2010 statement of the case.  Accordingly, the only issues the Board will address are those listed on the title page.

The issue of entitlement to service connection on a de novo basis for a lumbar spine disorder, to include as secondary to service-connected Osgood-Schlatter's disease, right knee is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for lumbar spine disability was denied in an unappealed January 2004 rating decision.

2.  An unappealed rating decision dated in November 2004 continued the denial of service connection for lumbar spine disability.

3.  The evidence received since the November 2004 rating decision is new, and relates to an unestablished fact.

4.  Service connection for right knee disability was denied in July 1980, July 1992 and January 2004 VA decisions; the Veteran was notified of each decision and of his appellate rights with respect thereto, but he did not appeal.  

5.  On February 2, 2006, the Veteran requested that his claim of service connection for Osgood Schlatter's disease of the right knee, be reopened.

6.  By rating decision in April 2009, the RO established service connection for Osgood Schlatter's disease, right knee; an effective date of February 2, 2006, was assigned for the grant of service connection.






CONCLUSIONS OF LAW

1.  The January 2004 and November 2004 VA decisions which denied service connection for lumbar spine disability are final.  38 U.S.C.A. § 7105(c) (West 2009).

2.  New and material evidence has been received to reopen the claim of service connection for lumbar spine disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

3.  The July 1980, July 1992 and January 2004 VA decisions which denied service connection for right knee disability, including Osgood-Schlatter's disease are final.  38 U.S.C.A. § 7105(c) (West 2009).

4.  The criteria for entitlement to an effective date prior February 2, 2006, for the award of service connection for Osgood-Schlatter's disease of the right knee have not been met.  38 U.S.C.A. § 5110 (West 2009); 38 C.F.R. § 3.400(r).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (including as revised effective May 30, 2008; 73 Fed. Reg. 23353 (April 30, 2008)).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the lumbar spine disability, given that the Board is reopening the claim, the Board finds that any error in the duty to notify the Veteran as to new and material evidence claims is harmless.

As the April 2009 rating decision that is on appeal granted service connection for the Osgood-Schlatter's disease, right knee, and assigned an effective date for the award, statutory notice had served its purpose and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A July 2010 statement of the case (SOC) provided the Veteran with the notice to which he was entitled under 38 U.S.C.A. § 7105. 

All evidence relevant to the Veteran's claim has been secured.  It is noteworthy that determinations regarding effective dates of awards are based, essentially, on what is shown by the record at various points in time and application of governing law to those findings, and generally further development of the evidence is not necessary unless it is alleged that evidence constructively of record is outstanding.  The Veteran has not identified any other pertinent evidence that remains outstanding.  Thus, VA's duty to assist is met.

Analysis

New and Material Evidence

Generally, a claim which has been denied in a final rating decision may not thereafter be reopened and allowed. 38 U.S.C.A. § 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Further analysis, beyond consideration of whether the evidence received is new and material, is neither required nor permitted.  Id. at 1384.  See also Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001). 

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not previously submitted to agency decisionmakers. "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3Vet. App. 510, 513 (1992). 

Service connection for lumbar spine disability was denied in a January 2004 rating decision.  A November 2004 rating decision continued the denial of service connection.  The Veteran was notified of both decisions and of his appellate rights with respect to them, but he did not initiate an appeal.  The January 2004 and November 2004 rating decision therefore are final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 20.302, 20.1103. 

The evidence previously of record at the time of the 2004 denials included service treatment records, which were silent for reference to a back disorder; the report of a July 2003 VA examination which suggested there was no relationship between the Veteran's lumbar spine disorder and his right knee disability; and a May 2003 statement by Dr. Chheda indicating that it was possible the Veteran's back problems began in service.

Pertinent evidence received since the November 2004 rating decision includes the Veteran's June 2008 testimony before a Decision Review Officer.  At that hearing, the Veteran provided testimony concerning specific injuries to the lower back in service that were not previously before VA.  Assuming the credibility of the testimony at this stage, the Board finds the Veteran's testimony to be new and material to the claim.  The claim is reopened.

Effective Date

The effective date for an award of service connection is governed by 38 U.S.C.A. 
§ 5110(a), which states that unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for an increase of compensation shall be fixed in accordance with the facts found, but shall not be earlier than the date of the receipt of the application.  38 U.S.C.A. § 5110(a) and 38 C.F.R. § 3.400.

The date of entitlement to an award of service connection is the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service; otherwise, the date of receipt of claim, or date entitlement arose, whichever is later.  See 38 C.F.R. § 3.400(b)(2)(i).  The effective date of an award based on a claim reopened after final disallowance shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. §§ 3.400(q)(1)(ii); 3.400(r).

The Veteran claims entitlement to an earlier effective date for the grant of service connection for Osgood-Schlatter's disease, right knee.  As detailed herein, the Veteran's claim was adjudicated multiple times in rating decisions issued in July 1980, June 1992 and January 2004.  Specifically, the record shows that the Veteran initially made a claim of service connection for Osgood Schlatter's disease, right knee, in July 1980.  The Veteran's claim was denied by a July 1980 rating decision.  The Veteran subsequently attempted to reopen his claim in May 1992 and was denied by a June 1992 VA decision.  On each occasion, he was notified of the adverse decision and was provided with notice of his appellate rights.  On each occasion, he did not initiate an appeal.  In June 2003 the Veteran again attempted to reopen his claim.  The Veteran's claim was again denied by a January 2004 rating decision.  By letter dated in January 2004, the RO informed the Veteran that his claim had been denied.  Enclosed with the January 2004 notice letter was a VA form setting forth the Veteran's appellate rights and procedures.  The record does not show that the Veteran ever filed a notice of disagreement to initiate an appeal from the January 2004 rating decision.  There is no indication in the claims files that the Veteran did not receive notice of the January 2004 rating decision.  Following notification of an initial review and adverse determination by the Regional Office (RO), a notice of disagreement must be filed within one year from the date of notification thereof; otherwise, the determination becomes final.  38 U.S.C.A. § 7105.  Therefore, the above VA decisions became final.  38 U.S.C.A. § 7105(c).  

The Veteran requested that VA review each of the above VA decisions to determine if they contain any deficiencies that render the decisions non-final.  As already indicated, the record shows he was provided with notice of each decision, and of his appellate rights.  He did not initiate an appeal of any of the decisions.  Absent a successful collateral attack on the basis of clear and unmistakable error, which the Veteran unsuccessfully filed once as to the January 1980 rating action, those decisions are final.

Applicable law provides that a claim which is the subject of a prior final decision may nevertheless be reopened if new and material evidence is presented or secured.  38 U.S.C.A. § 5108.  As noted above the Veteran, with his representative, in a letter dated February 2006, requested that his claim for a right knee condition be reopened.  After undertaking development, the RO eventually reopened the claim and granted service connection for Osgood-Schlatter's disease, right knee.  The RO assigned an effective date of February 2, 2006, for the grant of service connection for the Osgood-Schlatter's disease, right knee.  The Veteran disagrees with the effective date and argues that the effective date should be governed by his original claim filed in July 1980.

The Board understands the Veteran's argument that because the benefit which was initially denied in 1980 was subsequently granted, the effective date should go back to his original claim.  However, the Veteran had one year to disagree with the January 2004 denial and initiate an appeal.  The Veteran failed to initiate an appeal, and by law the January 2004 rating decision is final.  

The Board notes that the Veteran was subsequently granted reopening of his claim in the April 2009 rating decision and the effective date to be assigned in a case which has been reopened is set by statute.  38 U.S.C.A. § 5110.  In essence, the proper effective date is the later of the date of claim or the date entitlement arose.  The date of claim in this case refers to the date of the reopened claim, and not the date of the original claim.  There is no evidence of record that the Veteran, following the January 2004 denial of his claim, attempted to reopen the claim for service connection for Osgood-Schlatter's disease of the right knee until the February 2006 letter from his representative.  In the present case, the RO has correctly applied effective date legal criteria to assign an effective date of February 2, 2006, since this was the date that the Veteran's request to reopen his claim was received.  Accordingly, the Board concludes that the preponderance of the evidence is against the claim for an effective date prior to February 2, 2006, for the grant of service connection for Osgood-Schlatter's Disease, right knee.


ORDER

New and material evidence having been received, the claim of service connection for lumbar spine disability is reopened; to this extent only, the appeal is granted.

Entitlement to an effective date earlier than February 2, 2006, for the grant of service connection for Osgood-Schlatter's Disease, right knee is denied.




REMAND

After review of the record, the Board finds that a remand for further development is warranted with respect to the issue of entitlement to service connection for a lumbar spine disorder, to include as secondary to the Veteran's service-connected Osgood-Schlatter's disease, right knee.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011).  As a general matter, service connection for a disability on the basis of the merits of such a claim requires (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992).

For secondary service connection, it must be shown that the disability for which the claim is made is proximately due to or the result of a service-connected disease or injury or that a service-connected disease or injury has chronically worsened the disability for which service connection is sought.  38 C.F.R. § 3.310(a) (2011); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

The Board notes that the Veteran contends that he is entitled to service connection for his lumbar spine disorder either as directly related to active duty service or as secondarily related to his service-connected Osgood-Schlatter's disease, right knee.  

The Board notes that the Veteran was previously afforded a VA examination in June 2009.  The examination report noted that the Veteran had previously been diagnosed with grade I and grade II spondylolisthesis with stenosis of L4-5 and pars defect; degenerative disc disease at L4-5 and L5-S1; and spinal canal stenosis with neurogenic range of motion.  Upon physical examination the Veteran exhibited a painful and limited range of motion.  The examiner opined that the Veteran's present lumbar spine condition was not likely related to the Veteran's service-connected Osgood-Schlatter's disease, right knee.  The examiner further noted no record of an in-service injury and a post-service motor vehicle accident in which the Veteran injured his back.  The examiner failed to comment on whether the Veteran's current lumbar spine disorder was directly related to his active duty service.  

The Board recognizes a duty to provide a VA examination when the record lacks evidence to decide the Veteran's claim and there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  38 C.F.R. § 3.159(c)(4)(i) (2011); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  While the Board acknowledges that the Veteran was previously provided with a VA examination in June 2009, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  38 C.F.R. § 3.159(c) (4); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).   

The Board notes, additionally, that lay evidence may be sufficient to establish a causal relationship between a current disability and service.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Board also notes that the Veteran is competent to attest to pain in his lower back.  The Board notes that the Veteran, as a lay person, can attest to factual matters of which he had first-hand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Jones v. Brown, 7 Vet. App. 134, 137 (1994); Layno v. Brown, 6 Vet. App. 465, 469 (1994); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); and Barr, supra.

The Board finds that the June 2009 VA examiner failed to provide an etiological opinion with regard to direct service connection for the Veteran's current lumbar spine disorder.  In addition, the examiner failed to provide rationale with regard to the negative opinion for secondary service connection.  Therefore in compliance with Barr, the Board finds that is necessary to remand the issue for a new examination to obtain an etiological opinion, with regard to whether the Veteran's claim for a lumbar spine disability is directly related to his active duty service as well as whether it is secondarily related to his service-connected Osgood-Schlatter's disease, right knee. 
Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be afforded an appropriate VA examination to determine the etiology of any lumbar spine disorder.  All indicated evaluations, studies, and tests deemed necessary should be accomplished and all findings reported in detail.  The claims file, to include a copy of this remand must be made available to the examiner for review, and the examination report should reflect that such a review was accomplished.

The examiner should address whether or not the Veteran has a lumbar spine disorder that is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), related to his military service.

Additionally, the examiner should determine if the Veteran has a lumbar spine disorder that is proximately due to, or alternatively, aggravated by (i.e. chronically worsened by) the Veteran's service-connected Osgood-Schlatter's disease, right knee, or otherwise related to his service-connected Osgood-Schlatter's disease, right knee.

The examiner should provide a thorough rationale for his or her conclusion and confirm that the claims file was available for review.  Please send the claims folder to the examiner for review in conjunction with the examination.

2.  After any additional notification and/or development that the RO deems necessary is undertaken, the Veteran's claims should be readjudicated.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and his representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


